Citation Nr: 1520810	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  07-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982. 
This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The issues on appeal were denied by the Board in April 2013.  

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The April 2013 Board denials were vacated and remanded back to the Board by the Court in a February 2014 Order based on a February 2014 Joint Motion for Partial Remand (Joint Motion).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was remanded by the Board in June 2014 back to the RO, in response to the Court Order, to obtain additional private treatment records from Dr. Reginald Stewart and from the Mississippi Orthopaedic Institute, as well as to obtain new nexus opinions.  The record reveals that, subsequent to the June 2014 remand, treatment reports from the Mississippi Orthopaedic Institute and VA nexus opinions on the Veteran's back and knees have been added to the record.  However, no attempt has been made to obtain treatment records from Dr. Stewart.  Although a letter was sent to the Veteran by the RO later in June 2014 requesting that the Veteran submit a new VA Form 21-4142, Authorization and Consent to Release Information to the Department Of Veterans Affairs, for Dr. Stewart, authorization had already been provided by the Veteran and the June 2014 Board remand had directed the RO to obtain these records and associate them with the file.

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that because no attempt has been made by the RO to obtain the Veteran's treatment records from Dr. Stewart, the RO did not adequately comply with the terms of the Board's June 2014 remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain treatment reports for the Veteran from Dr. Stewart beginning in 2000, which will be associated with the record.  All attempts to secure this evidence must be documented in the record.

The RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

2.  After the above have been completed, if additional records are obtained, the service connection issues on appeal will be readjudicated based on all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

